Citation Nr: 1740936	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-12 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to a service-connected disability.  

2.  Entitlement to an increased rating in excess of 60 percent from December 18, 2013, to January 5, 2014, and from September 2, 2014, for prostate cancer.  

3.  Entitlement to an initial compensable rating for anemia.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.  

5.  Entitlement to an effective date earlier than April 26, 2013, for entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  

6.  Entitlement to an effective date earlier than April 26, 2012, for service connection for coronary artery disease.  

7.  Entitlement to an effective date earlier than April 26, 2013, for service connection for diabetes mellitus.  

8.  Entitlement to an effective date earlier than April 26, 2013, for service connection for cataracts of each eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2015 written statement, the Veteran withdrew the issues of service connection for left and right knee disorders.

A hearing before a RO Decision Review Officer was held in October 2015.  A transcript of the hearing is associated with the Veteran's claims file.

In October 2016, a Board hearing was held before the undersigned in Washington D. C.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  In a July 2017 letter from the appellant to VA, she requested a Board hearing on the matter of an audit of overpayment.  This matter is not before the Board at the current time.  

The issues of service connection for hypertension and an increased initial rating for anemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her or the Veteran's part.


FINDINGS OF FACT

1.  The Veteran ceased treatment for prostate cancer in July 2014; improvement is demonstrated as of a VA examination on August 28, 2015.  

2.  On August 28, 2015, and thereafter, residuals of prostate cancer are shown to be productive of voiding dysfunction requiring changing absorbent material at least four times per day, an albumin level of 3.7, a BUN level of 7.5, without lethargy, weakness, anorexia, weight loss, limitation of exertion, or persistent edema caused by prostate cancer residuals.  

3. Throughout the appeal the Veteran's erectile dysfunction has been manifested by loss of erectile power, without deformity of the penis.  

4.  The Veteran's claim of service connection for coronary artery disease, based on liberalizing legislation as presumptive to herbicide exposure, was received by VA on April 16, 2013.  

5.  The Veteran's claim of service connection for diabetes mellitus, based on liberalizing legislation as presumptive to herbicide exposure, was received by VA on April 16, 2013.  

6.  The Veteran's claim of service connection for bilateral cataracts, based on secondary service connection, was received by VA on April 16, 2013.  

7.  The Veteran's claim of SMC for loss of use of a creative organ, based on secondary service connection for erectile dysfunction, was received by VA on April 16, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for prostate cancer are shown to have been warranted until August 27, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115, Diagnostic Code (Code) 7528 (2016).  

2.  The criteria for an increased rating in excess of 60 percent for residuals of prostate cancer have not been met as of August 28, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Code 7528 (2016).  

3. The criteria for an initial compensable rating for erectile dysfunction have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Code 7522 (2016).  

4.  The requirements for an effective date prior to April 26, 2012, for a grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 (2016).

5.  The requirements for an effective date of April 26, 2012, for a grant of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 (2016).

6.  The requirements for an effective date prior to April 26, 2013, for a grant of service connection for bilateral cataracts as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 (2016).

7.  The requirements for an effective date prior to April 26, 2013 for a grant of SMC for loss of use of the creative organ have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the appellant and the Veteran have challenged the adequacy of the most recent examination obtained for evaluation of the prostate, which was conducted in October 2015, the Board finds it adequate for rating purposes.  In this regard, the objections relate to recitation of symptoms of the Veteran's voiding dysfunction, which were adequately covered in earlier examinations in the record.  Moreover, the specific criteria for ratings of prostate cancer in excess of 60 percent require either the cancer to be active or to require additional treatment, or that significant kidney disease resulting from the prostate cancer is documented.  While the most recent VA examination of the prostate does not specifically document laboratory findings relating to the Veteran's kidney function, VA outpatient treatment records dated in 2015 are sufficient for the Board to make an equitable determination regarding kidney function deficiencies.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from the effective dates of the awards to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Prostate Cancer

Service connection for prostate cancer was granted in a November 2012 rating decision of the RO.  A 100 percent rating was initially awarded.  The rating was later reduced to 60 percent on the basis of a December 18, 2013, examination that showed that the prostate cancer was in remission.  The rating was increased to 100 percent disabling effective on January 6, 2014, on the basis of a surgery that the Veteran underwent for prostate cancer.  The rating was decreased to 60 percent effective on September 2, 2014, following cessation of treatment and an additional VA examination, in accordance with the rating criteria of Code 7528.  The 60 percent ratings were based upon voiding dysfunction under the criteria of 38 C.F.R. § 4.115a.  The appeal is for the periods where the 60 percent rating has been assigned.  

The appellant and the Veteran argue that the rating of the Veteran's prostate cancer should continue at 100 percent from December 18, 2013 to January 5, 2014, and should be currently rated at 100 percent disabling, or, alternatively at 80 percent.  During testimony before the undersigned, they testified that the Veteran underwent a radioactive seed placement for treatment of prostate cancer and that the seeds were never removed so that the treatment never actually ceased.  As such, the Veteran remains on continuous treatment for prostate cancer such that a 100 percent rating has been continuously warranted.  In the substantive appeal, it is asserted that the Veteran is in constant pain, has excess leakage and difficulty urinating and that, "[e]ven though the prostate cancer is in remission, the severe damage has been done and is worsening."  They testify that the Veteran continues to have significant voiding dysfunction.  

For malignant neoplasms of the genitourinary system a rating of 100 percent shall continue for 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures.  A mandatory VA examination shall be scheduled at that time.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(a).  If there has been no local reoccurrence or metastasis, residuals shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7528.  

Renal dysfunction will be rated as noncompensable where albumin and casts with a history of acute nephritis, or hypertension that is noncompensable under diagnostic code 7101.  With albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under diagnostic code 7101, a 30 percent evaluation is warranted; with constant albuminuria with some edema, or with definite decrease in kidney function, or, with hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80mg%, or, creatine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted.  38 C.F.R. § 4.115a.  

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  Where the wearing of absorbent materials must be changed 2 to 4 times per day, a 40 percent rating is warranted.  Where the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every 2 to 3 months; a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable evaluation is warranted.  Id.  

For urinary tract infection, with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted.  With long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted.  Id.

The record shows that the Veteran claimed service connection for prostate cancer in October 2011.  Private treatment records reflect a July 2011 biopsy showing adenocarcinoma of the prostate and an operative report showing insertion of I-125 seeds into the prostate.  VA outpatient treatment records dated in January 2011 show albumin of 3.8 and BUN of 10.7.  Private treatment records show that he underwent a limited transurethral resection of the prostate (TURP) in February 2013.  On VA examination on December 18, 2013, it was noted that the Veteran had noted a swollen prostate and been advised of elevated PSA levels in 2009.  The status of the disease was noted to be in remission.  He had undergone brachytherapy treatment in December 2011.  It was noted that the Veteran had completed the brachytherapy treatment.  The Veteran had voiding dysfunction that required the use of absorbent material for leakage that needed to be changed more than four times per day.  Daytime voiding was at intervals between one and two hours and nighttime awakening to void was three to four times per night.  The voiding dysfunction did not require the use of an appliance and there were no symptoms of urinary tract or kidney infection.  

Private treatment records show that on January 6, 2014, the Veteran underwent TURP surgery.  Based upon this treatment, the RO increased the rating of the Veteran's prostate cancer to 100 percent, effective January 6, 2014.  Additional private treatment records show that the Veteran underwent an additional TURP on July 29, 2014.  The 100 percent rating remained in effect until a VA examination on September 2, 2014.  At that time, the pertinent diagnoses were prostate cancer and voiding dysfunction.  The cancer was noted to be in remission.  The Veteran was noted to have completed his most recent treatment, a prostatectomy and TURP in July 2014.  Additional treatments of brachytherapy in December 2011 and 40 hyperbaric treatments from September 2013 to December 20, 2013 when the treatment was said to have been completed.  Regarding voiding dysfunction, it was noted that the Veteran required absorbent material that was changed more than four times per day.  He had daytime voiding intervals between one and two hours and nighttime awaking to void five or more times per night.  The Veteran had symptoms of markedly slow or weak stream and markedly decreased force of stream.  The Veteran did not require the use of an appliance.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  

VA outpatient treatment records dated in January 2015 include laboratory results showing an albumin level of 3.7 and a BUN level of 7.5.  In September 2015, it was noted that the Veteran's "kidney labs significantly worse with creatinine of 2.27."  

An examination was conducted by VA on August 28, 2015.  The diagnosis was prostate cancer, status post brachytherapy.  His medical history included having had a cystoscopy in February 2012, scraping surgery in August 2013, and TURP surgery in January 2014 and July 2014.  His cancer was noted to be in remission and his surgery was said to have been completed.  The examiner stated that the Veteran did not have any voiding dysfunction.  The examiner also stated that the Veteran did not have urinary infection.  He did have any anal fissure that was a residual of his prostate surgery.  

The Veteran essentially has two evaluation periods when his prostate cancer ratings were reduced from 100 percent to 60 percent, between December 18, 2013, and January 6, 2014, and from September 2, 2014.  After review of the record, the Board finds that these reductions were not appropriate and that the Veteran's rating should have been continued at the 100 percent rating until August 27, 2015, following which the 60 percent rating becomes appropriate.  This rating is based upon the specific language of Code 7528, for malignant neoplasms of the genitourinary system.  Specifically, a rating of 100 percent shall continue for 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures after which a mandatory VA examination shall be scheduled.  In this case, while there is no basis to support the Veteran's contention that the seed implantation in 2011 represents continuous treatment for the prostate cancer, the record shows that the Veteran underwent a scraping procedure in August 2013 and hyperbaric therapy from September to December 2013.  The Veteran had additional procedures in January and July 2014.  As the September 2014 VA examination was scheduled less than six months from the cessation of treatment, the reduction to 60 percent upon which the reduction was based was inappropriate.  As such, the 100 percent rating should continue until the August 28 14, 2015 VA examination.  

On August 28, 2015, which was over six months from cessation of all therapy for prostate cancer, improvement is demonstrated.  Although the examination performed on that date does not show voiding dysfunction, the Board finds that credible testimony offered by the appellant and the Veteran at the hearing in October 2016 are sufficient to document the voiding dysfunction that was clearly demonstrated on the VA examinations in December 2013 and September 2014.  As such, the 60 percent rating that was assigned as of September 2, 2014, is shown to be warranted as of August 28, 2015.  A rating in excess of 60 percent is not shown to be warranted as the Veteran is shown to have no longer required treatment for his prostate cancer and there are no findings of manifestations of kidney dysfunction that would warrant an 80 or 100 percent rating based on the rating criteria for kidney disability.  Specifically, the laboratory levels recorded in January and September 2015 do not approach those necessary for these higher evaluations and there is no evidence of lethargy, weakness, anorexia, weight loss, limitation of exertion, or persistent edema caused by prostate cancer residuals.  As such a rating in excess of 60 percent from August 28, 2015, is not shown to be warranted.  

Erectile Dysfunction

Service connection for erectile dysfunction was granted by the RO in a March 2014 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7522, effective in April 2013.  Entitlement to SMC on account of loss of use of a creative organ has been established since April 2013.

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Veteran contends that an increased rating is warranted for erectile dysfunction because the repeated surgical procedures that have been performed to alleviate symptoms of his prostate disease have caused physical deformity of the penis.  This deformity is described as shrinkage, which requires him to sit on the toilet to urinate.  

The Veteran has been afforded several VA examinations and numerous private treatment records that document his erectile dysfunction during the pendency of this appeal.  The VA examinations, which include those conducted in December 2013, September 2014, and October 2015 all include a diagnosis of erectile dysfunction.  None of the examinations includes reference to a manifestation that the Veteran had deformity of the penis.  Private medical evidence does not reflect that there is deformity.  The Board is cognizant of the contentions regarding the shrinkage of the penis, but absent documentation of actual penis deformity, there is no basis for a compensable evaluation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's prostate cancer directly corresponds to the schedular criteria for the 100 and 60 percent evaluations that have been assigned.  His erectile dysfunction has not been shown to manifest the criteria necessary for a compensable evaluation.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes all of the Veteran's multiple service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier Effective Date

The appellant and the Veteran contend that earlier effective dates are warranted for service connection for diabetes mellitus, coronary artery disease and, bilateral cataracts, as well as for SMC on account of the loss of use of a creative organ.  It is essentially asserted that these disabilities had been documented in VA medical records for many years and that service connection should date to the onset of the diseases.  

In a correspondence received on April 26, 2013, the Veteran requested service connection for coronary artery disease and diabetes mellitus, secondary to herbicide exposure.  At that time, the Veteran also requested service connection for erectile dysfunction.  By rating decision dated in March 2014, service connection was granted for coronary artery disease, effective April 26, 2012; diabetes mellitus, effective April 26, 2013; and bilateral cataracts, effective April 26, 2013.  Service connection was also awarded for erectile dysfunction secondary to the Veteran's prostate cancer, effective April 26, 2013, which resulted in a grant of SMC on account of the loss of use of a creative organ, also effective April 26, 2013.  The grants of service connection for coronary artery disease and diabetes mellitus were awarded on the basis of exposure to herbicidal agents while the Veteran was serving in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e).  The grant of service connection for bilateral cataracts was as secondary to diabetes mellitus.  

The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).  

In cases involving presumptive service connection due to herbicide exposure, such as is the case here, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).  

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R.  § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis based on herbicide exposure, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  

Ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis based on herbicide exposure, effective August 31, 2010.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.   See 38 C.F.R. § 3.309(e) Note 3.  

As noted, the Veteran's claim of service connection for coronary artery disease, diabetes mellitus and erectile dysfunction was received by VA in April 2013.  As such, the Veteran does not qualify as a "Nehmer class member" since his application was received subsequent to the effective dates of the awards.  

The relevant statute, 38 U.S.C.A. § 5110(g) provides that where compensation is awarded pursuant to an administrative issue, the effective date of the award must be fixed "in accordance with the facts found," but cannot be earlier than the effective date of the issue.  The next and final sentence of the statute reads, "In no event shall such award or increase be retroactive for more than one year from the date of application or the date of administrative determination of entitlement, whichever is earlier" (emphasis added).  Thus, on its face, the statute absolutely prohibits an award from being made retroactive more than one year prior to the date of the claim or the administrative determination of entitlement.  Thus, the effective date of an award could be effective the date of a liberalizing VA administrative issue, but only if the date of the administrative issue was within one year of either the date of the claim or of the administrative determination of entitlement.  

Regarding the matter of service connection for coronary artery disease, the Board has reviewed the voluminous record and has found no documentation of a claim for service connection for coronary artery disease prior to the document received on April 26, 2013.  Thus, the effective date that was set by the RO one year prior to receipt of the claim, April 26, 2012, is appropriate.  Regarding the appellant's assertions that treatment records show that VA was aware of a diagnosis of coronary artery disease years earlier, it is noted that the mere receipt of medical records cannot be construed as a claim for the benefit.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998).  As such, the RO set the proper effective date of April 26, 2012.  

Regarding the issue of service connection for diabetes mellitus, the record shows that the earliest documentation of a claim of service connection for this disability is dated on the same April 26, 2013, document.  The RO set this as the effective date of service connection.  The Board notes that this grant was actually based upon liberalizing legislation regarding herbicide exposure.  As noted above, the effective date of this liberalizing legislation is May 8, 2001.  The Veteran did not apply for service connection within one year of the effective date of this liberalizing legislation, so that the earliest date that may be awarded is April 26, 2012, one year prior to the application for these benefits.  As with coronary artery disease, which is also based upon liberalizing legislation, this should be the proper effective date of the award.  As such, the appeal is granted to this extent.  

Regarding the effective dates of service connection for bilateral cataracts and SMC on account of the loss of use of a creative organ, it is noted that these awards were based upon secondary service connection (the SMC being based upon the effective date of the grant of service connection for erectile dysfunction, which was established as secondary to prostate cancer) and not on liberalizing legislation.  The proper effective date would thus be the date of claim or the date entitlement arose, whichever is later.  As such, dates earlier than April 26, 2013, for the grant of service connection for bilateral cataracts and SMC for loss of use of a creative organ are not warranted.  

In sum, the Board finds, as did the RO, that the Veteran did meet all of the requirements for service connection for diabetes mellitus and coronary artery disease since he was diagnosed, but that under the statute and regulation he is entitled to the liberalizing issue effective date only if he filed claims within one year of the dates the legislation became effective.  As the facts found by the Board are that he did not file such a claim, the earliest effective date that he can receive is one year prior to his claim, April 26, 2012.  The RO was correct to award service connection for coronary artery disease from that date, but should have made the effective date of the award for diabetes mellitus as of that date as well.  As service connection for bilateral cataracts and SMC for loss of use of a creative organ were based on secondary service connection and not on liberalizing legislation, the effective date of those awards is the date of receipt of claim, April 26, 2013.  


ORDER

A 100 percent rating for prostate cancer is warranted from December 18, 2003, until January 5, 2014, and then again from September 2, 2014, until August 27, 2015, following which (i.e., from August 28, 2015) a reduction to 60 percent for residuals of prostate cancer is appropriate.  The benefit sought on appeal is granted to this extent, subject to the controlling regulations governing the payment of monetary benefits.  

An initial compensable rating for erectile dysfunction is denied.  

An effective date earlier than April 26, 2012, for service connection for coronary artery disease is denied.  

An effective date of April 26, 2012, for service connection for diabetes mellitus is granted, subject to the controlling regulations governing the payment of monetary benefits.  

An effective date earlier than April 26, 2013, for service connection for cataracts for each eye is denied.  

An effective date earlier than April 26, 2013, for entitlement to special monthly compensation (SMC) for loss of use of a creative organ, is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for hypertension and an initial compensable evaluation for anemia.  The appellant and the Veteran have contended that hypertension is related to a service-connected disability, specifically the Veteran's posttraumatic stress disorder (PTSD).  The Veteran has not been afforded an examination regarding whether the PTSD could proximately cause or aggravate his hypertension.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

As to the anemia rating claim, the complete records of private medical care received for anemia from September 2, 2014, should be obtained and associated with the claims file.  Thereafter, the Veteran should be scheduled for a VA examination to determine the severity of the disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of treatment records (VA and non-VA) pertaining to treatment for hypertension and anemia, covering the period from September 2, 2014, and which have not already been obtained should be obtained and added to the claims file.  Specifically, records from the Veteran's private medical treatment for anemia should be sought.

2.  Following completion if the above, the AOJ should arrange for the Veteran to undergo an appropriate VA examination to ascertain the etiology of his hypertension.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that hypertension is proximately due to or aggravated by service-connected PTSD.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his anemia.  All indicated tests and studies should be obtained.  The claims folder should be made available for review in connection with this examination.  Findings at the examination should correlate with the pertinent diagnostic code.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he, the appellant, and their representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


